Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 28, 2016

The Court of Appeals hereby passes the following order:

A16D0219. VICTOR LAMAR CLEMENT v. THE STATE.

      On December 31, 2015, Victor Lamar Clement filed an application for
discretionary appeal seeking to challenge the trial court’s order of November 25,
2015, denying his motion for an out of time appeal.1 We lack jurisdiction.
      The denial of a motion for out of time appeal is directly appealable. See
Lunsford v. State, 237 Ga. App. 696 (515 SE2d 198) (1999). Ordinarily, when a party
applies for discretionary review of a directly appealable order, we grant the
application under OCGA § 5-6-35 (j). To fall within this general rule, however, the
application must be filed within 30 days of entry of the order or judgment to be
appealed. OCGA § 5-6-35 (d); Hill v State, 204 Ga App 582 (420 SE2d 393) (1992).
Here, Clement filed his application 36 days after the trial court’s order was entered.
Accordingly, the application is untimely and is hereby DISMISSED for lack of
jurisdiction. See Hill, supra.

                                       Court of Appeals of the State of Georgia
                                                                            01/28/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
      Clement’s direct appeal was dismissed as untimely. See Clement v. State,
Case No. A13A1419, dismissed April 4, 2013.